DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments are persuasive and examiner has withdrawn the restriction requirement.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, it is unclear how many elements are required as claim 1 indicates separate positioning and support means while the specification indicates they are preferably the same thing.(Pg. 11, ll. 29-30)  For the purposes of examination, they are not required to be different elements.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tahira(US Patent 8,136,566).
Tahira disclose a bonding system for bonding two elements comprising a support means(76) for supporting a lower surface of a first element(102), a second support means(30) for supporting a second element(24), positioning means to position one relative to the other(Col. 5, ll. 49-64), and mechanical means configured to move the two support means relative to each other so as to move the lower surface of the first element to form the optical system.(Col. 9, ll. 7-21; Figure 13)  The device is capable of supporting a wafer and optical element.
Regarding claims 2 and 3, Tahira has at least one retractable blade.(76)
	Regarding claim 5, Tahira shows the support means move relative to one another with a set speed.(Col. 7, ll. 30-35; Col. 9, ll. 7-12)
	Regarding claim 7, the mechanical means include translation means.(Figure 1)
Claim(s) 1-5, 7, 10-14, and 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Coleman et al.(US Patent 5,916,398).
Coleman et al. discloses a device for joining together optical elements comprising a first support means(68) supporting and positioning the side of an optical element, a second support means 50 supporting a second optical element, and mechanical means for bringing the tow optical elements together(20).  The support means being the positioning means is described in the specification.(Pg. 11, ll. 30)  As the support means(68) are in place until the two optical elements are joined, they are moveable relative to the second support means.(Col. 6, ll. 10-18)
Regarding claim 2, means(68) holds the edge of the first optical element.  The elements(67) can be considered blades since they are flat. 
Regarding claims 3 and 12, the elements 67 are retractable.(Figure 6)
Regarding claims 4, 13, 16, and 17, Coleman et al. discloses applying glue to one of the optical elements.(Col. 7, ll. 23-26)  Since it is applied via a mechanism it would be applied in a pattern.   
Regarding claims 5, 14, and 18-20, the support means move the optical elements together via a controller.(Col. 7, ll. 27-30; Col. 14, ll. 1-5))
Regarding claim 7, the mechanical means include translation means.(Col. 7, ll. 17-35)
Regarding claim 10, Colemans et al. discloses polymerizing the adhesive.(Col. 8, ll. 22-28)
Regarding claim 11, since the two optical elements are on their supports, one in the art would understand they would have been positioned there. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al.
Regarding claim 6, the reference does not disclose the speed the supports are moved together is dependent on anything. However, Coleman et al. does disclose the viscosity of the adhesive can vary.(Col. 14, ll. 34-36)  It would have been obvious to one of ordinary skill in the art at the time of filing to vary the speed the elements come together based on the adhesive since this would allow time for the more viscous adhesive to spread.
Regarding claim 8, while Coleman et al. does not disclose the speed of the elements relative to one another, it would have been obvious to one of ordinary skill in the art at the time of filing to make the speed constant thus constantly varying the distance between the two elements since using a constant speed is well-known and conventional in general in the manufacturing arts.
Regarding claim 15, while Coleman et al. does no disclose the mating surfaces of the optical elements being a different shape, it would have been obvious to one of ordinary skill in the art at the time of filing that the mating surfaces could have different shapes since imperfections can occur in manufacturing and since a prescription may require it.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest a real-time measuring device configured to measure the distance between the optical elements and the mechanical means configured to move each blade independently from one another based on the measurement.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746